Citation Nr: 0500224	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
September 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Reno, Nevada, Department 
of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in October 2004.  A transcript of the hearing 
has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant asserts he has PTSD as a result of stressful 
experiences during service in Vietnam, to include having 
engaged in combat with the enemy.  His DD Form 214 reflects 
his military occupational specialty (MOS) was wireman.  His 
awards and decorations are not indicative of combat.  

VA outpatient treatment records, dated from October 2001 to 
December 2001, reflect diagnoses of PTSD.  An October 2001 VA  
treatment record notes the appellant's reported history of 
Vietnam combat-related symptoms.  Treatment records, dated in 
December 2001, note combat exposure.  The records contain 
numerous claimed in-service stressors.  The AOJ has not 
attempted to verify the appellant's alleged stressors.  

In addition, at the hearing, the appellant testified that he 
was undergoing treatment for PTSD at a VA facility in Las 
Vegas.  These records have not been associated with the 
claims file.  

The Board notes that additional evidence has been received 
since the issuance of the statement of the case.  The AOJ has 
not had an opportunity to review the additional evidence.  

Lastly, the Board notes that a VCAA letter was issued in July 
2004.  The appellant has not had subsequent process.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should obtain any relevant 
unobtained psychiatric treatment records 
from the VA facility in Las Vegas at 
which the appellant is undergoing 
treatment.  Any records obtained should 
be associated with the claims file.  

2.  The AOJ should attempt to 
corroborate the appellant's claimed 
stressors through the appropriate 
channels, to include the Center for 
Research of Unit Records (CRUR).  The 
AOJ should attempt to verify the 
appellant's claimed stressors, to 
include the following:  1) In February 
or March 1967, witnessing the truck in 
front of the truck in which he was a 
passenger, while in a Convoy, outside of 
"Placo," blow up as a result of a mine; 
2) In October or November 1967, while 
stationed at "Firebase No. 5" in 
Danang, having witnessed a pile of dead 
bodies lying in wait for three days 
until a bulldozer arrived to bury the 
pile of dead bodies (a casualty report 
for the time period should be 
requested); 3) Christmas 1967, having 
witnessed the onset of incoming hostile 
fire.  The AOJ should provide pertinent 
information, to include units of 
assignment and personnel records, in 
association with any request.  (The 
Board notes that unit histories could 
establish the existence of significant 
deaths or incoming hostile fire.)

3.  The AOJ should provide the appellant 
with proper subsequent process since the 
issuance of the VCAA letter.  

4.  The AOJ should review the additional 
evidence submitted.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

